Citation Nr: 1112270	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  06-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to secondary service connection for anxiety and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1978 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court endorsed an August 2009 joint motion for remand, vacated the portion of the January 2009 Board decision that denied the claim for service connection for anxiety and depression, and remanded the matter for compliance with the instructions in the joint motion.

In January 2009, this matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the RO in St. Louis, Missouri, which, in pertinent part, denied the appellant's claim.

The Board remanded this case in January 2010 and August 2010 for additional development.  It returns now for appellate consideration.

The record reflects that a claim of service connection for depression/anxiety on a direct basis was previously denied in a January 2003 rating decision and that a claim of service connection for posttraumatic stress disorder (PTSD) was denied in a September 2004 rating decision.  Presently, the only issue on appeal is secondary service connection for anxiety and depression.  To the extent the appellant's representative has alleged that VA failed to develop the appellant's claim of sexual assault based on the standard evidence pursuant to 38 C.F.R. § 3.304(f)(5), the Board notes that this contention relates to PTSD, which is not on appeal.  In this regard, the Board finds that the issues of whether new and material evidence has been received to reopen a claim of entitlement to direct service connection for anxiety and depression and a claim of entitlement to service connection for PTSD have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition, the AOJ is reminded that the August 2010 Board remand referred the issue of entitlement to service connection for a demyelinating disease to the AOJ for any indicated appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the need to again remand this case.

The appellant was diagnosed with major depressive disorder, chronic, at his most recent VA psychiatric examination in May 2010.  Symptoms related to this disorder were anxiety disorder NOS and cocaine dependence (in remission).  It was noted that the appellant had experienced an increase in anxiety about his health when he learned of his Hepatitis C diagnosis.  However, at the time of this increase he also had other life stressors that could have also accounted for his increased anxiety (e.g., separation from his wife and family, polysubstance abuse, work instability).  The pattern of worry about the Hepatitis C diagnosis continued presently, and other life stressors (e.g., homelessness, unemployment, physical pain, little if any support system) may also have been contributing to his anxiety to a similar or greater degree.  It was further noted that impairment in interpersonal functioning was in part related to his anxiety over his Hepatitis C diagnosis and low motivation /fatigue related to his depressed mood.  Following the examination, the examiner concluded that, given the multiple stressors the appellant had chronically faced and his past hospitalization for depression and anxiety related to housing issues, the association between his Hepatitis C diagnosis and his depression or anxiety could not be resolved without resorting to speculation.  

In a June 2010, the claims file was returned to the examiner for an addendum opinion.  The examiner again noted that at the time of his Hepatitis C diagnosis, the appellant was also experiencing a number of other psychosocial stressors, including separation from family, polysubstance abuse and work instability.  The examiner explained that each of these factors potentially contributed to the increase of his preexisting anxiety and depression.  The examiner concluded that it was less likely than not that the appellant's increase in anxiety and depression was related to his diagnosis of Hepatitis C.  

The Board remanded this case in August 2010 to obtain VA psychiatric treatment records from May 2005 to the present.  Outstanding medical records from the St. Louis VAMC, West Haven VAMC, Little Rock VAMC and Fayetteville VAMC have since been associated with the claims file.  Although the May 2010 psychiatric examiner noted in the examination report that the appellant's claims file and medical records were reviewed, and that the appellant had recently been hospitalized in February 2010 for suicidal ideation at the Harry S. Truman Memorial Veterans' Hospital, it is unclear from the record whether the appellant's electronic medical records, to include records subsequently associated with the claims file, were reviewed by the examiner.  

If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, there is no indication that the post-May 2005 VA medical records were reviewed by the May 2010 examiner.  Additionally, the June 2010 addendum opinion fails to reconcile the different opinions rendered in the addendum and in the earlier May 2010 examination report.  In this regard, the May 2010 examination report and June 2010 addendum opinion do not appear to be adequate bases on which to base a decision.  The Board concludes that a new examination is warranted pursuant to VA's duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Schedule the appellant for a VA examination to assess the current nature and etiology of his anxiety and/or depressive disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner and the examiner must note in the examination report that the file was reviewed.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  

After reviewing the file and examining the appellant, the examiner should: (1) determine the diagnosis of any anxiety or depressive disorder(s) that may be present; and (2) render an opinion as to whether any such anxiety or depressive disorder is at least as likely as not (i.e., to at least a 50:50 degree of probability) etiologically related to the Veteran's service-connected Hepatitis C, or any complications thereof, via causation or aggravation, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to form an opinion without resorting to speculation, the examiner should so state and provide the reasons why an opinion would require speculation.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinion provided.

2. Then, the AOJ should readjudicate the claim for secondary service connection on the merits.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


